                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                EASTERN DIVISION

JAMES MCALPHIN,                                                                       PLAINTIFF
ADC #88328

v.                                Case No. 2:17-cv-00093-KGB

CORRECT CARE SOLUTIONS, LLC, et al.,                                              DEFENDANTS

                                          JUDGMENT

      Pursuant to the Order entered this date, it is considered, ordered, and adjudged that plaintiff

James McAlphin’s complaint and amended complaint are dismissed.

      So adjudged this 23rd day of March, 2019.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
